Case 1:19-cv-02367-ABJ Document 36-14 Filed 12/30/19 Page 1 of 2




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit L
                         Case 1:19-cv-02367-ABJ Document 36-14 Filed 12/30/19 Page 2 of 2


           Flores, Sarah Isgur IOPA)


            From:                  Flores, Sarah Isgur (OPA)
            Sent:                  Wednesday, December 13, 2017 4:02 PM
            To:                    Emma Loop
            Subject:               RE: texts



           Yes. Sourcing rule stays the same as ':all agreed to.


           Sarah Isgur Flores
           Director of Public Affair,
           202.305.5808

           From: Emma Loop frnailto:emma.loop@buzzfeed.com]
           Sent: Wednesday, December 13, 2017 3:59 PM
           To: Flores, Sarah Isgur (OPA) csiflores@jmd.usdoj.gov>
           Subject: texts

           Hi Sarah,

           I was just at the DOJ copying the text messages between Strzok and Page. Matt told me we aren't to attribute
           the texts to you but multiple lawmakers spoke about the DOJ allowing reporters to view the texts at the House
           Judiciary Committee hearing today and D.A.Ci Rosenstein said he believed it was true. Do we still need to avoid
           attributing to Dar

           Thanks,

           Emma



           Emma Loop BuzzFeed News I Capital Hill Reporter Washington I c (b) (6)            (an Signaly 1 d. 202-602-1706
           I PGP: http-/;bit Iy/2pCPtiT I Twitter pLoopEmma f buzzfeed corrilemmalcop

           Got a confidential tip? Here's how to send it to us: tips buzzfeed corn




Document ID: 0.7.16060.93262                                                                                             20180326-0072030
